Citation Nr: 0217678	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

(The issues of entitlement to service connection for a low 
back disorder and a psychiatric disorder, to include major 
depression will be the subject of a later Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1970.  The veteran has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a rating 
action of January 2001, the RO denied service connection for 
a right shoulder and a psychiatric disorder.  A notice of 
disagreement (NOD) with that determination was received in 
March 2001.  A statement of the case (SOC) was issued in 
June 2001.  Following the receipt of additional medical 
evidence, a supplemental statement of the case (SSOC) was 
issued in December 2001.  By a rating decision of December 
2001, the RO denied service connection for a neck condition 
and a low back disorder.  A substantive appeal with respect 
to the denial of service connection for a right shoulder and 
a psychiatric disorder.  An NOD with the denial of service 
connection for neck and low back disorders was received in 
February 2002.  An SOC regarding those two disabilities was 
issued in February 2002, and a substantive appeal was 
received in April 2002.  

In his April 2002 substantive appeal the veteran requested a 
hearing at the Board's offices in Washington, D.C.  In July 
2002, the RO sent the veteran notice that a hearing was 
scheduled in Washington, D.C., on September 25, 2002.  
However, he failed to report, and he has not contacted the 
Board during the weeks since to explain his absence or to 
request that his hearing again be rescheduled.  
Consequently, the Board deems his request for a central 
office (CO) hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2002).  

In statements dated in August 2001 and April 2002, the 
veteran sought to reopen a claim of entitlement to service 
connection for hepatitis.  This request has not been 
adjudicated by the RO and is referred to that agency for an 
initial decision.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for right 
shoulder, low back and psychiatric disabilities, to include 
major depression pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002)  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing those issues.  


FINDINGS OF FACT

1.  A neck strain during service was acute and transitory 
and resolved without residual disability.  

2.  The veteran does not currently have a neck disability.  


CONCLUSION OF LAW

A neck condition disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

An examination for enlistment into service was negative for 
any complaints or findings of a neck or shoulder disorder.  
The service medical records show that the veteran was seen 
in May 1964, at which time he was noted to have muscle 
strain of the right posterior neck.  The veteran was seen 
two days later when it was noted that his neck trouble had 
improved, and there was no objective evidence of strain.  
The records further show that the veteran was seen in 
September 1965 complaining that he had been involved in a 
car accident; he stated that he felt "ok," except for 
soreness of the left shoulder and neck.  X-ray study of the 
neck and left shoulder revealed no evidence of fracture.  
The impression was bruises and mild abrasions.  The 
separation examination, conducted in July 1970, was negative 
for any complaints, findings or diagnosis of a neck 
disorder.  

VA and Private treatment reports dated from February 1972 to 
October 1996, reflect that the veteran received clinical 
evaluation for several disabilities not at issue.

A VA digestive and "miscellaneous" examination conducted in 
July 1998 did not reflect any complaints or clinical 
findings referable to a neck disorder.

Private treatment reports dated from January 1999 to July 
2000, show no findings referable to a neck disability.  

The veteran and his wife appeared at an informal conference 
in July 2001, at which time he testified regarding 
disabilities other than that of the neck.  

In statements dated in July 2001, Albert G. Oliver, M.D., 
reported no treatment for a neck disability.  

VA progress notes dated from March 1998 to July 2001 reflect 
treatment for disabilities not currently at issue.  Also 
received in August 2001 was another medical statement from 
Dr. Albert Oliver, indicating that he had treated the 
veteran; however, since he retired 13 years ago, he no 
longer had any written records in his possession.  Dr. 
Oliver stated that he believed the veteran's account of his 
past and present condition to be reliable.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the June 2001 statement of the case, the 
December 2001 supplemental statement of the case, and the 
February 2002 statement of the case provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  In a letter 
dated in June 2001, the veteran was again advised of the 
evidence that would substantiate his claim.  He was also 
informed of what evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the 
Veterans Claims Assistance Act of 2000.  

VA is obligated to afford an examination where there is 
competent evidence of a current diagnosis or current signs 
and symptoms of a claimed disability, there is evidence that 
the disability may be related to service, and the evidence 
is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  In this case the veteran has not been afforded 
an examination.  However, there has not been a competent 
diagnosis of a neck disability, nor has anyone, including 
the veteran, reported any specific signs or symptoms of a 
neck disability.  Therefore, the Board concludes that an 
examination is not required.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
the veteran is not prejudiced by the Board's application of 
these regulations in the first instance.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2002).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


A.  Analysis on the Merits.

While the service medical records show that the veteran was 
diagnosed with muscle strain in the neck in May 1964, and 
was again seen for neck symptoms following a car accident in 
September 1965; no further treatment is shown for neck 
problems during the remainder of the veteran's active 
service.  In fact, the July 1970 service separation 
examination was negative for any complaints or findings of a 
neck condition.  Medical records since service have failed 
to document any neck disability.  

The veteran is competent to report observable symptoms of a 
neck disability and a continuity of symptomatology since 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case the veteran has not reported any specific current 
symptoms of a neck disability, nor has he reported a 
continuity of symptomatology since service.  He has merely 
asserted, without elaboration as to symptomatology, that he 
has a neck disability that was incurred in service.  

As the evidence does not demonstrate the presence of a 
current neck disability, the Board finds that the 
preponderance of the evidence is against the claim, and it 
is denied.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for a neck condition is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

